Citation Nr: 0837801	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for diabetes mellitus 
type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to special monthly compensation (SMC) based 
on the loss of the use of a creative organ (claimed as 
impotency).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel

INTRODUCTION

The veteran served on active duty from June 1983 to November 
1983 and from November 1990 to April 1991.  Service personnel 
records show the veteran was ordered to active duty for 
training under Title 10, under the authority of the U.S. 
Army, from April 6 to April 20, 1996.  The veteran had 
additional active duty and active duty for training in the 
National Guard and Reserve, but the dates have not been 
verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, in which service connection for a 
back disability, diabetes mellitus type II, high blood 
pressure, and SMC based on loss of use of a creative organ 
was denied.

The issues of service connection for diabetes mellitus type 
II, hypertension, and SMC based on the loss of the use of a 
creative organ addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence establishes that the currently diagnosed 
back strain with mechanical low back pain is the result of a 
motor vehicle accident the veteran sustained during a period 
of active duty for training.


CONCLUSION OF LAW

The criteria for service connection for back strain with 
mechanical low back pain are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); Hick 
son v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Aleman v. Brown, 9 Vet. App. 518 
(1996).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Service personal records show the veteran was ordered to a 
period of active duty for training by the Secretary of the 
Army under 10 U.S.C. § 672(d) from April 4 to April 20, 1996 
in Panama.  During this period of duty, the veteran was in a 
moving vehicle accident (MVA).  A Report of Investigation 
shows that the veteran was found to be in the line of duty 
when the MVA occurred, and that the veteran was not found to 
be at fault.  Service medical records associated with the 
accident and treatment reflect that he sustained two fracture 
ribs, and cervical and thoracic spine strain.  

VA internal medicine and orthopedic examinations conducted in 
June 2005 show that the veteran was found to exhibit 
persistent mechanical low back pain.  The internal medicine 
examiner opined that the veteran exhibited back strain that 
was the etiological result of the MVA in Panama in 1996.  The 
orthopedic examiner observed the veteran to exhibit 
persistent pain but did not provide an underlying diagnosis.  
Rather, he recommended further clinical studies.  This 
examiner also did not offer an opinion as to the etiology of 
the back condition.  Both examiners noted they had reviewed 
the veteran's medical records.

The record presents no other evidence or findings against a 
finding that the veteran's back disability is the result of 
the inservice MVA.

The evidence is, at the very least, in equipoise.  The 
benefit of the doubt goes to the veteran and service 
connection for back strain is warranted.  See 38 C.F.R. 
§ 3.102.


ORDER

Service connection for back strain with persistent mechanical 
back pain is granted.

REMAND

The veteran avers that his claimed diabetes mellitus, 
hypertension, and impotence are the result of disease and had 
their onset during periods of active service and of active 
duty for training. 

VA examinations conducted in June 2005 show diagnosis of 
diabetes mellitus, hypertension, and erectile dysfunction.  

Service medical records are incomplete.  However, they show 
notations of hypertension as early as in 1991 and of 
complaints of not being able to have an erection since the 
MVA in 1996.  Notations concerning high blood sugar appear in 
1998 and diabetes is noted in 2003. 

The primary difficulty in this case appears to be verifying 
the veteran's periods of active service and of active duty 
for training.  Service personnel records are incomplete as 
well but establish that the veteran retired from the service 
in 2003.  His dates of active duty, active duty for training 
and other active service as a member of the National Guard 
and/or Reserves must be verified and further attempts must be 
made to obtain his entire service medical and personnel 
records.

The RO did try to obtain the veteran's records from the State 
Adjutant Generals Office of the State of California, and from 
the National Personnel Records Center (NPRC).  The State 
Adjutant Generals Office responded in August 2004 and 
November 2004, sending a total of 85 pages.  It is uncertain 
which of these records are now present in the claims file.  A 
handwritten note dated in January 2005 states that duplicate 
records were returned to the veteran.  NPRC referred the RO 
to another code for verification of the veteran's active duty 
and active duty for training dates.  It is not clear from the 
record that the RO followed up properly.

Given the foregoing, further attempts to ascertain the 
veteran's periods of active duty and of active duty for 
training should be made and, following this and other 
development, additional VA examination should be accorded the 
veteran to determine the nature, extent, and etiology of his 
claimed conditions, with review of the record.  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1.  Ensure all appropriate VCAA notice is 
provided the veteran.  In particular, 
explain how service connection may be 
established for diseases sustained on 
National Guard and/or Reserve duty.

Explain to the veteran that he may submit 
buddy statements or lay statements of 
witnesses who may have observed the 
veteran to exhibit symptoms of his 
claimed diseases or to whom he may have 
confided that such symptoms occurred in 
order to establish inservice occurrence 
of the disease.  Explain to the veteran 
that he may submit buddy statements or 
lay statements of witnesses who may have 
observed, or to whom he confided, 
symptoms of his claimed conditions to 
establish continuity of symptomatology 
from such incurrence to the present.  

2. Ensure that all identified private and 
VA medical treatment records that are not 
already of record are obtained. Document 
negative responses, and inform the 
veteran so that he may make attempts to 
procure the records on his own.

3.  Verify the veteran's periods of 
active service, active duty, active duty 
for training and inactive duty for 
training.  Request assistance from the 
service department where necessary, 
including obtaining copies of orders and 
obtaining pay records from Defense 
Finance Accounting System.

4.  Obtain all additional service medical 
and the veteran's complete service 
personnel records, to include copies of 
orders, fitness reports, and award 
citations.  

5.  For items #3 and #4, take all 
necessary follow-up actions, including 
but not limited to requesting assistance 
of the service department directly.  
Document negative responses and inform 
the veteran so that he may attempt to 
procure any missing records on his own. 

6.  Schedule the veteran for medical 
examination by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed 
conditions.  All indicated tests and 
studies should be performed.  The claims 
folder, including a copy of this remand, 
must be provided to the examiners in 
conjunction with the examinations.

The examiners should provide opinions as 
to whether it is at least as likely as 
not that any diagnosed diabetes mellitus, 
hypertension, and impotence had their 
onset during any period of active duty or 
active duty for training or, in the 
alternative, are the result of any injury 
or disease sustained during a period of 
active duty or active duty for training, 
or the result of any injury sustained 
during a period of inactive duty for 
training.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for diabetes mellitus type II, 
hypertension, and SMC based on the loss 
of the use of a creative organ with 
application of all appropriate laws and 
regulations, including those governing 
the aggravation of a pre-existing 
condition (see Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004)), if 
appropriate, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


